Casey, J. (dissenting).
Assuming that County Court erred in its submission of a written copy of the entire charge to the jury over defendant’s objection, the error was harmless in this case. In People v Owens (69 NY2d 585), the Court of Appeals held that the submission of a written copy of portions of the charge was an error which was not subject to harmless error analysis. The court identified three dangers in such a submission: "First, the fact that the trial court has selected certain portions of its charge may itself convey the message that these are of particular importance. Second, the very repetition of parts of the charge may serve to emphasize them and subordinate the others. Finally, the written instructions may be reinforced by their physical presence in the jury room, as the oral instructions fade from memory” (supra, at 591). None of these dangers is present when the entire charge is provided to the jury. County Court did not directly or indirectly emphasize portions of the charge, while subordinating others; nor did the court convey any message that portions of the charge were of particular importance.
In People v Moore (71 NY2d 684), the Court of Appeals held that a Trial Judge’s submission of copies of part of the indictment to the jury was subject to the harmless error analysis, if indeed it was error. In so doing, the court specifically noted that submission of part of the indictment "did not entail any of the risks identified in Owens because of the nature of the information and because the court was responding to a request from the jury” (supra, at 687). Here, too, the nature of the information and the fact that County Court responded to a request from the jury precludes any of the risks identified in People v Owens (supra). The Court of Appeals in People v Moore (supra) also distinguished cases involving the submission of a statute to the jury without the defendant’s consent, which held the harmless error analysis inapplicable (see, People v Nimmons, 72 NY2d 830; People v Sanders, 70 NY2d 837). In so doing, the court explained: "When jurors consider a statute in isolation, apart from related statutes, the legislative history and judicial interpretation, they may very well engage in a collateral debate as to its meaning, thereby taking on the role as Judges of the law as well as Judges of the fact. No such danger exists when an indictment is given to the jury, for the law presumes that the *108jury will follow the court’s instructions that the indictment is not evidence and is only an accusatory instrument” (People v Moore, supra, at 688).
Upon submission of a copy of the entire charge to the jury in this case, County Court instructed the jury as follows: "Now I caution you that my giving you this is not intended as a substitute for any question that you may have about this. If there is anything in my instructions that you do not understand please ask for further clarification. This is offered to you and given to you so that you will know exactly what it was that I did say to you.” Because the law presumes that the jury will follow the court’s instructions (People v Moore, supra, at 688), there is no basis for the majority’s concern that submission of the entire charge increased the likelihood that this jury assumed the role of Judge of the law as well as Judge of the facts, rather than turn to the court for explanation or elucidation. Submission of a written copy of the entire charge, upon the jury’s request and with proper instructions, entails none of the risks identified in the cases which have held the harmless error analysis inapplicable to erroneous submissions to the jury (see, People v Taylor, 76 NY2d 873; People v Nimmons, supra; People v Sanders, supra; People v Brooks, 70 NY2d 896; People v Owens, supra). As in People v Moore (supra), the absence of these risks permits application of the harmless error test and, in the circumstances of this case, County Court’s error in submitting the entire charge, if indeed it was error, was harmless.
Mikoll, J. P., Mercure and Crew III, JJ., concur with Yesawich Jr., J.; Casey, J., dissents in a separate opinion.
Ordered that the judgment is reversed, on the law, and matter remitted to the County Court of Tompkins County for a new trial.